ELECTRONIC RECORD



COA #      03-13-00206-CR                        OFFENSE:       22.021


           Rodolfo Cisneros v. The State of
STYLE:     Texas                                 COUNTY:        Hays

                       Modified and, as
COA DISPOSITION:       Modified, Affirmed        TRIAL COURT:   428th District Court


DATE: 3/12/15                      Publish: NO   TCCASE#:       CR-12-0432




                         IN THE COURT OF CRIMINAL APPEALS


          Rodolfo Cisneros v. The State of
STYLE:   Texas                                       CCA#:        477-ff A7f*/f
         APPEui ANT*^                 Petition       CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                  DATE:

                                                     JUDGE:

DATE: OWy ^              ^9/jT                       SIGNED:                           PC:

JUDGE: ?C\         /Ar*gw CT- /*»/                   PUBLISH:                          DNP:
                         7        ^rficyp+rfos

                                                                                       MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                           ELECTRONIC RECORD